Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Directors of The Hennessy Mutual Funds, Inc., The Hennessy Funds, Inc. and The Hennessy Funds Trust: In planning and performing our audit of the financial statements of The Hennessy Mutual Funds, Inc. (comprising, respectively, The Hennessy Cornerstone Growth Fund, The Hennessy Cornerstone Value Fund, and The Hennessy Focus 30 Fund), The Hennessy Funds, Inc. (comprising, respectively, The Hennessy Balanced Fund and The Hennessy Total Return Fund), and The Hennessy Funds Trust (comprising The Hennessy Cornerstone Growth Fund, Series II, formerly known as the Henlopen Fund), collectively referred to as the “Funds”) as of and for the year ended October 31, 2008, in accordance with the standards of the Public Company Accounting Oversight Board (United States), we considered the Funds’ internal control over financial reporting, including controls over safeguarding securities, as a basis for designing our auditing procedures for the purpose of expressing our opinion on the financial statements and to comply with the requirements of Form N-SAR, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting.
